           Case 1:19-cv-05932-JPC Document 35 Filed 09/13/21 Page 1 of 2


                                                                                             9/13/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
KLASSIC HAWKINS,                                               :
                                                               :
                                    Plaintiff,                 :     ORDER SCHEDULING
                                                               :   SETTLEMENT CONFERENCE
                  -v-                                          :
                                                               :    19-CV-5932 (JPC) (JLC)
                                                               :
HESS RETAIL STORES LLC,                                        :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated September 9, 2021 (Dkt. No. 32), Judge Cronan

referred this case to me for settlement. The parties and the Court conferred, and

agreed that the conference will be held before me on October 1, 2021 at 2:15 p.m.

Unless circumstances permit otherwise, the conference will be held on Zoom, as the

parties have requested. The Court will begin the settlement conference in joint

session with all parties before breaking into private session and speaking to the

parties individually using Zoom’s breakout room feature. The Court will email a

Zoom link to counsel a few days before the settlement conference.

        The Court’s “Standing Order for All Cases Referred for Settlement to

Magistrate Judge James L. Cott” is enclosed and is incorporated herein by

reference. Please read the Standing Order carefully. Failure to comply with the

Standing Order may result in sanctions. The parties are directed to pay

particular attention to paragraph 5, which sets forth who must appear at the

conference on behalf of a corporate party. The parties should also note that

paragraph 3 of the Standing Order requires ex parte written submissions to be
        Case 1:19-cv-05932-JPC Document 35 Filed 09/13/21 Page 2 of 2



made five (5) business days prior to the conference, in this case September 24,

2021. Paragraph 4 requires that a copy of the Acknowledgment Form be submitted

to opposing parties and another copy be submitted to the Court together with the ex

parte settlement letter. Each party must include the name and telephone

number of each participant on the Acknowledgement Form. Pursuant to the

instructions in the Standing Order, the parties should email these materials to

CottNYSDChambers@nysd.uscourts.gov.

      Finally, Paragraph 3 of the Standing Order requires that if plaintiff has not

already made a demand, he must do so no later than 14 days prior to the

conference, and defendant shall respond no later than 7 days thereafter. Even if

plaintiff has made a demand as part of a court-ordered or private mediation

previously attended by the parties, plaintiff is still required to make (or renew) a

demand 14 days prior to the conference, and defendant must respond within 7 days.

In other words, the parties should not wait for the settlement conference in order to

commence negotiations of a resolution of their dispute.

      SO ORDERED.

Dated: September 13, 2021
       New York, New York




                                           2
